                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


JUANEA L. BUTLER                                   CIVIL ACTION

v.                                                 NO. 18-6685

DENKA PERFORMANCE ELASTOMER LLC;                   SECTION "F"
E.I. DUPONT DE NEMOURS AND COMPANY;
ET AL.

                         ORDER AND REASONS

     Before the Court is the plaintiff’s Rule 54(b) motion to

reconsider the Court’s January 3, 2019 Order and Reasons denying

remand to state court. For the reasons that follow, the plaintiff’s

motion is frivolous and is hereby DENIED.

                            Background

     This environmental tort litigation arises from the production

of neoprene at the Pontchartrain Works Facility (“PWF”) in St.

John the Baptist Parish. Neoprene production allegedly exposes

those living in the vicinity of the PWF to concentrated levels of

chloroprene well above the upper limit of acceptable risk, and may

result in a risk of cancer more than 800 times the national

average.

     Juanea L. Butler, a resident of LaPlace, Louisiana, sued

seeking class certification, damages, and injunctive relief in the

form of abatement of chloroprene releases from her industrial

                                 1
neighbor, the PWF. The PWF is the only facility in the United

States    still    manufacturing     neoprene,     which    is   made    from

chloroprene, and which the Environmental Protection Agency has

classified as a likely human carcinogen.

      Denka and DuPont jointly removed the lawsuit, invoking this

Court’s diversity jurisdiction under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d). On January 3, 2019, the Court denied

the plaintiff’s motion to remand. 1 The plaintiff now moves for this

Court to reconsider its Order denying remand.

                           I.    Legal Standard

      Rule 54(b) of the Federal Rules of Civil Procedure governs

the plaintiff’s motion to reconsider this Court’s Order and Reasons

in which it denied the plaintiff’s request to remand to state

court.   Rule 54(b) states:

      (b) Judgement on Multiple Claims or Involving Multiple
      Parties. When an action presents more than one claim
      for relief whether as a claim, counterclaim, crossclaim,
      or third-party claim or when multiple parties are
      involved, the court may direct entry of a final judgment
      as to one or more, but fewer than all, claims or parties
      only if the court expressly determines that there is no
      just reason for delay. Otherwise, any order or other
      decision, however designated, that adjudicates fewer
      than all the parties does not end the action as to any
      of the claims or parties and may be revised at any time
      before the entry of a judgment adjudicating all the
      claims and all the parties’ rights and liabilities.



1 This Order and Reasons assumes familiarity with the Court’s January 3, 2019,
Order and Reasons.
                                      2
A motion seeking reconsideration or revision of a district court

ruling is analyzed under Rule 59(e), if it seeks to alter or amend

a   final   judgment,    or   Rule   54(b),    if   it   seeks    to   revise   an

interlocutory order.          See Cabral v. Brennan, 853 F.3d 763, 766

(5th Cir. 2017)(determining that the district court’s erroneous

application of the “more exacting” Rule 59(e) standard to a motion

granting partial summary judgment was harmless error given that

the appellant was not harmed by the procedural error).

      Rule 54(b) authorizes the district court to “revise[] at any

time...any order or other decision...that does not end the action.”

Fed. R. Civ. P. 54(b); Austin v. Kroger Texas, L.P., 864 F.3d 326,

336 (5th Cir. 2017). The Court “is free to reconsider and reverse

its decision for any reason it deems sufficient, even in the

absence     of   new    evidence     or   an   intervening       change   in    or

clarification of the substantive law.”              Austin, 864 F.3d at 336

(citing Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d

167, 185 (5th Cir. 1990), abrogated on other grounds, Little v.

Liquid Air Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)(en

banc)).     Compared to Rule 59(e), 2 “Rule 54(b)’s approach to the




2Rule 59(e) “serve[s] the narrow purpose of allowing a party to
correct manifest errors of law or fact to present newly
discovered evidence,” and it is “an extraordinary remedy that
should be used sparingly.” Austin, 864 F.3d at 336 (quoting
Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)).
                                3
interlocutory presentation of new arguments as the case evolves

[is] more flexible, reflecting the ‘inherent power of the rendering

district court to afford such relief from interlocutory judgments

as justice requires.’”           Id. at 337 (quoting Cobell v. Jewell, 802

F.3d     12,     25-26       (D.C.        Cir.      2015)(internal       citations

omitted)(quoting Greene v. Union Mutual Life Ins. Co. of Am., 764

F.2d 19, 22 (1st Cir. 1985)(Breyer, J.)).

                                  II.    Discussion

       The plaintiff urges the Court to reconsider its order denying

her    request   to    remand     this    case     to   state   court.   She   says

reconsideration is warranted due to this Court’s manifest error of

law and injustice; specifically, that: (a) DuPont is a citizen of

the State of Louisiana, not Delaware, and thus minimal diversity

under CAFA is lacking, (b) the Court erred in finding that the

plaintiff was a resident of Louisiana, (c) DHH and DEQ’s non-

citizenship disrupts minimal diversity under CAFA, and (d) DuPont

and Denka have not met their burden of establishing the amount in

controversy requirement under CAFA.

       The defendants counter that: (a) the plaintiff identifies no

manifest   error      of   law    or    manifest    injustice,    (b)    DuPont   is

incorporated and has headquarters in Delaware, (c) the plaintiff

has herself alleged that she resides in, and is a domiciliary of

Louisiana, (d) the citizenship of the state agency defendants is
                                           4
irrelevant for purposes of the minimal diversity requirement under

CAFA, and (e) it is facially apparent that the $5 million amount

in controversy requirement is met. The Court agrees on all counts.

Because the plaintiff fails to identify any legal error in this

Court’s January 3, 2019 Order and Reasons, the plaintiff fails to

persuade the Court to reconsider its ruling.

       The   plaintiff    patently     fails     to   persuade     the    Court   to

reconsider     its     determination      that    remand     is    improper.      The

plaintiff submits that DuPont’s principle place of business is

Louisiana yet ignores the Supreme Court’s test in Hertz v. Friend

that   the   principle    place   of   business       is   the    place   where    “a

corporation’s        officers   direct,     control,       and    coordinate      the

corporation’s activities.” 3 559 U.S. 77, 92 (2010). The plaintiff

alleges that DuPont is engaged in many activities in Louisiana.

Indeed, corporations have various activities all over the world.

Would the plaintiff suggest it is proper for the Court to find

DuPont’s principle place of business wherever the company finds

itself engaged in business activities? The test is not where the

corporation engaged in “total activity” but, rather, where a

corporation’s        officers   direct,     control,       and    coordinate      the



3 The Court notes that the plaintiff invokes old Fifth Circuit law in Teal
Energy USA, Inc. v. GT, Inc., 369 F.3d 873 (5th Cir. 2004). The Court
admonishes the plaintiff, however, that the “total activity” test was found
to be unhelpful in Hertz.
                                        5
corporation’s activities – a test this Court finds DuPont has

satisfied. As such, DuPont is a citizen of Delaware for purposes

of CAFA.

         Next, the plaintiff alleges that the Court erred in finding

that she is a citizen of Louisiana for purposes of meeting CAFA’s

minimal diversity standard. This assertion is truly baffling. And

frivolous. The plaintiff stated in her petition, filed in Louisiana

state court, that she is a “resident of the City of LaPlace, and

domiciliary of the Parish of St. John the Baptist, State of

Louisiana.” As it did on January 3, the Court finds that the

plaintiff is a citizen of Louisiana, DuPont is a citizen of

Delaware, and thus, for purposes of CAFA, minimal diversity is

met. 4

         The plaintiff next submits that the Court erred in finding

that the presence of a state or state agency as defendant does not

destroy diversity, or that a state’s lack of citizenship does not

bar federal jurisdiction. As the Court noted in its January 3

Order, CAFA only requires that any member of the class be diverse

from any defendant. The state agencies’ presence, therefore, has

no bearing on CAFA’s jurisdictional analysis, given that minimal

diversity exists between the plaintiff and DuPont.


4 The Court would be interested to learn of what state the plaintiff is

actually a citizen if not Louisiana, considering her claims of chloroprene
exposure hinge entirely on her proximity to the PWF.
                                      6
       Last, the plaintiff contends that the Court erred in finding

that it was facially apparent that the $5 million amount in

controversy threshold was met for purposes of CAFA. As the Court

noted in its original order denying remand, the Fifth Circuit has

instructed:

       The removing party, as the proponent of federal jurisdiction,
       bears the burden of describing how the controversy exceeds $5
       million. This is a pleading requirement, not a demand for proof.
       Discovery and trial come later. A removing defendant need not
       confess liability in order to show that the controversy exceeds
       the threshold. The removing party's burden is to show not only
       what the stakes of the litigation could be, but also what they
       are given the plaintiff's actual demands.... The demonstration
       concerns what the plaintiff is claiming (and thus the amount in
       controversy between the parties), not whether the plaintiff is
       likely to win or be awarded everything he seeks. Once the
       proponent of federal jurisdiction has explained plausibly how
       the stakes exceed $5 million, then the case belongs in federal
       court unless it is legally impossible for the plaintiff to
       recover that much. Berniard v. Dow Chemical Co., 481 Fed. Appx.
       859, 862 (5th Cir. 2015)(citation omitted)(quoting Spivey v.
       Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008)); Order and
       Reasons dtd. 1/3/2019.


       The plaintiff alleges that “there are tens of thousands of

such   affected   putative   class    members.”   The   plaintiff   further

states that the proposed class has suffered from at least one of

more   than   a   dozen   medical    symptoms   including   acute   cardiac

palpitations, chest pains, chronic cardiovascular disorder, and

seeks damages for future injuries and medical monitoring. As the

defendants have noted, assuming a conservative estimate of only

10,000 class members, their individual amount in controversy would

                                      7
be   $500.   In   addition   to   seeking   injunctive    relief,   punitive

damages, and attorneys’ fees, the plaintiff offers nothing that

would persuade the Court to disturb its finding that it is facially

apparent that the aggregate amount in controversy exceeds $5

million and fulfills the amount in controversy requirement under

CAFA.

      Accordingly, for the foregoing reasons, the plaintiff’s

Rule 54(b) motion to reconsider the Court’s order denying motion

for remand is DENIED. 5



                        New Orleans, Louisiana, February 20, 2019



                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




5 Plaintiff’s counsel is again reminded to familiarize himself with the
mandate of 28 U.S.C. § 1927.
                                      8
